United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 10-5319                                                     September Term 2011
                                                                          1:04-cv-01254-HHK
                                                         Filed On: November 9, 2011
Adnan Farhan Abdul Latif, Detainee, Camp
Delta, et al.,

             Appellees

      v.

Barack Obama, President of the United
States, et al.,

             Appellants


      BEFORE:       Henderson, Tatel, and Brown, Circuit Judges

                                         ORDER

        Upon consideration of the court’s order to show cause filed October 14, 2011,
directing appellants to show cause why the court’s opinions, filed October 14, 2011,
should not be released publicly with redactions of classified material only; and the
response and supplemental response thereto, it is

        ORDERED that the order to show cause be discharged. The Clerk is directed to
issue forthwith the public version of the court’s opinion filed October 14, 2011, with the
classified material redacted.


                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Jennifer M. Clark
                                                             Deputy Clerk